NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DARRELL JEROME BURNSIDE,           )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-3778
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.

Darrell Jerome Burnside, pro se.


PER CURIAM.

              Affirmed. See Gonzalez v. State, 136 So. 3d 1125 (Fla. 2014); McDonald

v. State, 133 So. 3d 530 (Fla. 2d DCA 2013); Adams v. State, 122 So. 3d 976 (Fla. 2d

DCA 2013); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Steward v. State, 931

So. 2d 133 (Fla. 2d DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA

2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002).



KELLY, VILLANTI, and BADALAMENTI,JJ., Concur.